Case 2:19-cv-00479-DSF-JC Document 93 Filed 01/04/21 Page 1 of 1 Page ID #:1036
                                                                                  JS-6


    1
    2
    3
    4
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10
   11   RUBY HENDERSON,                )               Case No. CV 19-479 DSF (JCx)
                Plaintiff,             )
   12                                  )
             v.                        )               JUDGMENT FOR DEFENDANT
   13                                  )               AFTER COURT TRIAL
        UNITED STATES OF AMERICA, et )
   14   al.,                           )
                                       )
   15             Defendants.          )
                                       )
   16   ______________________________ )
   17         The Court having conducted a trial of this case, having reviewed the
   18   evidence submitted by the parties, and having issued its Findings of Fact and
   19   Conclusions of Law After Court Trial, it is ORDERED, ADJUDGED AND
   20   DECREED that judgment be entered against Plaintiff and in favor of Defendant,
   21   that Plaintiff take nothing, and that Defendant recover its costs of suit pursuant to a
   22   bill of costs filed in accordance with 28 U.S.C. § 1920, and Local Rule 54.
   23
   24
   25
        Dated: January 4, 2021                         __  __ ______ _____________
   26                                                         Dale S. Fischer
                                                         United States District Judge
   27
   28
